DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made Applicant’s claim to priority to PCT Application No. EP2018/054724 filed February 27, 2018 and to Foreign Application No. EP17158344 filed February 28, 2017.

Status of Claims
This Office Action is responsive to the preliminary amendment filed on August 13, 2019. As directed by the amendment: claims 1-15 have been cancelled; and claims 16-28 have been added. Thus, claims 16-28 are presently pending in this application.

Claim Objections
Claims 16, 18-21, and 28 are objected to because of the following informalities:  
Claim 16 recites “a movable armature configured to move in response to a magnetic field of the stationary magnetic coil, the armature being connectable”, ln 10-11 should read --a movable armature configured to move in response to the magnetic field of the stationary magnetic coil, the moveable armature being connectable--;
Claim 18 recites “wherein the armature comprises at least one rotatably mounted permanent magnet configured to rotate in response to a magnetic field of the stationary magnetic coil”, ln 3 should read --wherein the movable armature comprises at least one rotatably mounted permanent magnet configured to rotate in response to the magnetic field of the stationary magnetic coil--;
Claims 19-21 recites “wherein the armature comprises”, ln 1-2 should read --wherein the movable armature comprises--;
Claim 19 recites “response to a magnetic field of the stationary magnetic coil”, ln 3 should read --response to the magnetic field of the stationary magnetic coil”--;
Claim 20 recites “response to a magnetic field of the stationary magnetic coil”, ln 3-4 should read --response to the magnetic field of the stationary magnetic coil”--;
Claim 28 recites “response to a magnetic field of a stationary magnetic coil”, ln 3-4 should read --response to the magnetic field of the stationary magnetic coil”--;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wilke et al. (U.S. Patent No. 3,948,264; hereinafter: “Wilke”) in view of Avrahami (U.S. Patent No. 6,328,033).
Regarding Claim 16, Wilke discloses an aerosol-generating device for generating an aerosol by dispersing an aerosol-forming powder into an airflow (col 2, ln 3-9), the device comprising: a device housing (1; Fig. 1) comprising an airflow passage (2, 3, 12; Fig. 2-5) therethrough and being configured to receive a capsule (13; Fig. 2, 5) containing the aerosol-forming powder to be discharged into the airflow passage (col 3, ln 2-5), a magnetic actuator (10, 10a, 10b, 10c; Fig. 2, 4, 5) being configured to generate a movement of the capsule when being received in the device housing for de-agglomerating the aerosol-forming powder within the capsule (col 3, ln 27-39), wherein the magnetic actuator further comprises a movable armature (10a; Fig. 2, 4, 5) configured to move, the armature being connectable to the capsule for transferring a movement of the armature onto the capsule (col 3, ln 27-39; Fig. 5), wherein the movable armature comprises or forms a holder to receive and hold the capsule within the device housing (col 3, ln 40-55; Fig. 5).
Wilke does not specifically disclose the aerosol-generating device wherein the magnetic actuator which comprises at least one a stationary magnetic coil within the device housing for generating a magnetic field, and wherein the armature of the magnetic actuator is configured to move in response to a magnetic field of the stationary magnetic coil.
Avrahami teaches a device (20; Fig. 1-2) comprising a magnetic actuator (23, 25, 36, 38; Fig. 1-5, 6B; col 6, ln 59 to col 7, ln 10) which comprises at least one a stationary magnetic coil within the device housing for generating a magnetic field (28, 30; Fig. 1-2; col 6, ln 48-55), wherein an armature (23, 25, 96; Fig. 1-6B; col 7, ln 1-10; col 7, ln 27-51; col 8, ln 18-30; col 8, ln, 53- 55) of the magnetic actuator is configured to move in response to the magnetic field of the stationary magnetic coil (Fig. 1-6B; col 6, ln 48-55; col 7, ln 1-10; col 7, ln 27-51; col 8, ln 18-30; col 8, ln, 53- 55) for the purpose of deaggregating and mobilizing the powder in the package (Abstract; col 2, ln 17-18). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the aerosol-generating device of Wilke to include the magnetic actuator having the at least one a stationary magnetic coil within the device housing for generating the magnetic field, and wherein the armature of the magnetic actuator is configured to move in response to the magnetic field of the stationary magnetic coil as taught by Avrahami for the purpose of deaggregating and mobilizing the powder in the package (See Avrahami: Abstract; col 2, ln 17-18). 
Regarding Claim 17, the modified device of Wilke discloses the aerosol-generating device wherein the stationary magnetic coil is a flat spiral magnetic coil (See Avrahami: 28, 30; Fig. 1-2; col 6, ln 49-58; col 8, ln 9-30)
Regarding Claim 18, the modified device of Wilke discloses the aerosol-generating device wherein the movable armature comprises at least one rotatably mounted permanent magnet (See Wilke: 10a; Fig. 2, 5) configured to rotate in response to the magnetic field of the stationary magnetic coil such as to cause a rotational movement of the capsule when being connected to the armature (See Wilke: col 3, ln 30-55, See Avrahami: col 8, ln 9-17).
Regarding Claim 20, the modified device of Wilke discloses the aerosol-generating device wherein the armature comprises at least one resilient cantilever arm (A, Fig. A annotated below) at least a portion of which comprises a magnetic material, wherein the cantilever arm is configured to vibrate in response to the magnetic field of the stationary magnetic coil such as to cause a vibrational movement of the capsule when being connected to the armature (See Wilke: col 3, ln 30-55, See Avrahami: col 8, ln 9-17).
Regarding Claim 23, the modified device of Wilke discloses the aerosol-generating device further comprising at least one piercing tube (See Wilke: 9; Fig. 2, 3, 5) configured to pierce the capsule and to fluidly connect the interior of the capsule with the airflow passage [See Wilke: col 3, ln 14-29; Examiner notes: Wilke discloses needles that pierce the capsule thereby generating holes 11 (Fig. 5) and fluidly connecting the interior of the capsule with the airflow passage.].

Regarding Claim 27, the modified device of Wilke discloses an aerosol-generating system comprising the aerosol-generating device according to claim 16, shown above and a capsule (See Wilke: 13; Fig. 5) configured to be used with the aerosol-generating device (See Wilke: Abstract; Fig. 5), wherein the capsule contains an aerosol-forming powder (See Wilke: col 3, ln 2-29).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wilke in view of Avrahami as applied to claim 16 above, and further in view of Blandino et al. (U.S. Pub. No. 2017/0055583; hereinafter: “Blandino”).
Regarding Claim 26, the modified device of Wilke discloses the aerosol-generating device, shown above.
The modified device of Wilke disclose not specifically the aerosol-generating device further comprising an electrical heater for heating the aerosol-forming powder in the capsule when being received in the device housing.
Blandino teaches an apparatus for heating material comprising an electrical heater (110, 120; Fig. 1-3) for heating an aerosol-forming powder (¶ 0058) when being received in a housing (113; Fig. 1-3; ¶¶ 0053-0058) for the purpose of generating a greater or improved Joule heating (¶ 0054).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Wilke to include the electrical heater for heating the aerosol-forming powder in the capsule when being received in the device housing as taught by Blandino for the purpose of generating a greater or improved Joule heating (See Blandino: ¶ 0054).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wilke in view of Avrahami as applied to claim 27 above, and further in view of Maynard et al. (U.S. Pub. No. 2013/0000640; hereinafter: “Maynard”).
Regarding Claim 28, the modified device of Wilke discloses the aerosol-generating device, shown above.
The modified device of Wilke disclose not specifically the aerosol-generating device wherein the capsule comprises at least one of a magnetic coil, a magnetic material or a permanent magnet, each configured to move in response to a magnetic field of a stationary magnetic coil of the aerosol- generating device when the capsule is received in the device housing of the aerosol- generating device such as to cause a movement of the capsule.
Maynard teaches a dry powder nebulizer comprising a capsule (220; Fig. 2) comprising a magnetic material or a permanent magnet (¶¶ 0028, 0032) configured to move in response to a magnetic field of a stationary magnetic (152; Fig. 1) when the capsule is received in a housing (110; Fig. 2) such as to cause a movement of the capsule (¶¶ 0028, 0032) for the purpose of causing a chaotic movement directed by the influence of changing magnetic fields thereby causing deaggregation (¶ 0032). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Wilke to include the capsule comprising the magnetic material or the permanent magnet, each configured to move in response to the magnetic field of the stationary magnetic coil of the aerosol-generating device when the capsule is received in the device housing of the aerosol-generating device such as to cause the movement of the capsule as taught by Maynard for the purpose of causing a chaotic movement directed by the influence of changing magnetic fields thereby causing deaggregation (See Maynard: ¶ 0032).

Allowable Subject Matter
Claims 19, 21-22, and 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Wilke in view of Avrahami discloses the aerosol-generating device, shown above. Blandino and Maynard alone or in combination with the modified device of Wilke fails discloses the limitations recited in claims 19, 21, and 24. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785